EXHIBIT 10.1

 

FIFTH AMENDMENT TO LEASE AGREEMENT

 

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Fifth Amendment”) is made as of
the 27th day of May, 2004 by and between 4900 WEST 78th STREET LLC, a Delaware
limited liability company (“Landlord”), and AUGUST TECHNOLOGY CORPORATION, a
Minnesota corporation (“Tenant”).

 

A.                                   West 78th Street Bloomington Associates
LLC, a Delaware limited liability company (“Original Landlord”), and Tenant
entered into that certain Lease Agreement dated October 18, 1999 (the “Original
Lease”) as amended by (i) that certain First Amendment to Lease Agreement dated
March 31, 2000 (the “First Amendment”), (ii) that certain Second Amendment to
Lease Agreement dated July 25, 2000 (the “Second Amendment”), (iii) that certain
Third Amendment to Lease Agreement dated June 18, 2001 (the “Third Amendment”),
and (iv) that certain Fourth Amendment to Lease Agreement dated February 28,
2003 (the “Fourth Amendment”) (the Original Lease as amended by the First
Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment is
referred herein as the “Lease”), demising approximately 78,437 square feet of
space comprised of the “Initial Premises”, the “First Expansion Premises,” the
“Second Expansion Premises” and the “Third Expansion Premises” (collectively,
the “Existing Premises”) in the building located at 4900 W. 78th Street in
Bloomington, Minnesota (the “Building”).

 

B.                                     Landlord has succeeded to the right,
title and interest, and has assumed the obligations, of Original Landlord as
landlord under the Lease, and Landlord and Tenant desire to make certain changes
to the Lease as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby amend the Lease as follows:

 

1.                                       Recitals.  The foregoing recitals are
incorporated herein as if fully restated herein.

 

2.                                       Definitions.  Each capitalized term
used as a defined term in this Fifth Amendment but not otherwise defined in this
Fifth Amendment shall have the same meaning ascribed to such term in the Lease. 
The foregoing notwithstanding, for purposes of the defined term “Project,”
Landlord and Tenant agree that the real property underlying the Building and
being contiguous thereto shall be deemed to include Outlots A, D and G, West
78th Street Addition, Hennepin County, Minnesota.  Additionally, effective
January 1, 2004, Landlord and Tenant agree that the term “Expanded Project Area”
(as first defined in Section 10(e) of the Third Amendment), shall be deemed to
mean those portions of Outlot F and Lot 2, Block 1, West 78th Street Addition on
which landscaping (which landscaping area shall not be expanded or modified in a
manner that would materially increase Operating Costs) and bituminous parking
surfaces are being maintained by Landlord, and subject to the provisions of
Section 10(e) of the Third Amendment, that Tenant is obligated to pay its
Proportionate Share of Operating Costs with respect to such Expanded Project
Area.

 

3.                                       HVAC Replacement.  Pursuant to the
terms of paragraph 9(c) of the Third Amendment, Original Landlord, at Original
Landlord’s sole cost and expense, was to perform the HVAC Work in accordance
with the HVAC Requirements (as both terms are defined in said paragraph 9(c)). 
Notwithstanding the foregoing, as of the date hereof, Original Landlord has not
performed the HVAC Requirements.  Therefore, Landlord and Tenant acknowledge and
agree that, in lieu of Landlord’s performance of the HVAC Requirements, Landlord
shall contribute up to Sixty Five Thousand and No/100 Dollars ($65,000.00)
(“HVAC Credit Allowance”) toward the cost and expense of Tenant’s removal,
repair and replacement of HVAC units in the Third Expansion Premises, including
without limitation, all design and duct work relating thereto (“Tenant’s HVAC
Work”).  Such contribution by Landlord will constitute full payment and
performance of Landlord’s obligations under said paragraph 9(c) and there are no
other outstanding obligations of Landlord as of the date hereof with respect to
tenant improvements to be performed or paid for by Landlord.  In the event
Tenant desires Landlord to make any such contribution, Tenant shall submit a
request therefor, together with supporting documentation reasonably acceptable
to Landlord regarding the Tenant’s HVAC Work for which Tenant is requesting
contribution or payment (including such customary items as invoices for payment,
lien waivers and the like), and Landlord shall make the requested

 

1

--------------------------------------------------------------------------------


 

contribution to Tenant (or direct payment as the case may be) within fifteen
(15) days after Landlord’s receipt of Tenant’s request and such supporting
documentation; in the event Landlord fails to make such contribution or payment
as provided herein, Tenant may deduct and offset the amount thereof against the
next ensuing monthly installment(s) of Base Rent.  To the extent Tenant does not
use the entire HVAC Credit Allowance toward Tenant’s HVAC Work on or before the
expiration of the Initial Term of the Lease, Tenant shall have no further right
to the HVAC Credit Allowance or any remaining portion thereof.

 

4.                                       Real Estate Taxes.  Effective as of
January 1, 2004, Landlord and Tenant agree that for purposes of determining the
amount of real estate taxes and annual installments of special assessments
payable with respect to the Project to be included in Operating Costs during the
Initial Term and any Renewal Terms, the total amount of real estate taxes, and
annual installments of special assessments payable therewith, payable in each
calendar year during said Initial Term and any Renewal Terms, with respect to
each of the following lots and tax parcels in the plat of West 78th Street
Addition, Hennepin County, Minnesota, multiplied by the Applicable Percentage
set forth opposite each such lot and tax parcel, shall be used:

 

Lot and Tax Parcel

 

Applicable
Percentage

 

 

 

 

 

Outlot A

 

95

%

Outlot D

 

100

%

Outlot F

 

100

%

Outlot G

 

77

%

Lot 2, Block 1

 

40

%

 

No portion of the real estate taxes and installments of special assessments
payable with respect to Outlots B, C and E, West 78th Street Addition, Hennepin
County, Minnesota shall be included in Operating Costs.  Notwithstanding any
other provision of the Lease or this Fifth Amendment to the contrary, all other
Operating Costs under the Lease shall be allocated to Tenant in accordance with
the terms of the Lease.

 

5.                                   Parking.  Landlord agrees that during the
Term of the Lease, it shall not reduce the number of parking spaces within the
Project without Tenant’s prior written consent.

 

6.                                   No Offer.  Submission of this instrument
for examination or negotiation shall not bind Landlord or Tenant, and no
obligation on the part of Landlord or Tenant shall arise until this instrument
is signed and delivered by Landlord and Tenant.

 

7.                                   Lease in Full Force and Effect.  Except as
herein provided, all of the terms and provisions of the Lease shall remain in
full force and effect.

 

8.                                   Counterpart Execution.  This Fifth
Amendment may be executed in any number of counterpart originals, and when
combined into one single agreement in possession of both Landlord and Tenant,
shall constitute an original agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to Lease
Agreement to be duly executed and delivered as of the day and year first written
above.

 

LANDLORD:

TENANT:

 

 

4900 WEST 78TH STREET LLC

AUGUST TECHNOLOGY CORPORATION

 

 

By Interstate Partners LLC, a Delaware limited
liability company, its Manager

 

 

 

 

 

By:

/s/  Gregory S. Miller

 

By:

/s/  David L. Klenk

 

 

Gregory S. Miller, President

 

Its  President

 

 

2

--------------------------------------------------------------------------------